Citation Nr: 1017115	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  08-00 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a total rating due to individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1943 to March 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  

In June 2009, the Board remanded the claim to the RO for 
additional development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude 
him from obtaining or maintaining any form of substantially 
gainful employment consistent with his education and 
occupational background.


CONCLUSION OF LAW

The requirements for a total rating based on individual 
unemployability due to service-connected disability have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

A veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to a veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his age or the 
impairment caused by any non-service-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.  To qualify for a total 
rating for compensation purposes, the evidence must show 
(1) a single disability rated as 100 percent disabling; or 
(2) that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities and there is one disability ratable at 
60 percent or more, or, if more than one disability, at least 
one disability ratable at 40 percent or more and a combined 
disability rating of 70 percent.  Id.

Even if the ratings for a veteran's disability fail to meet 
the first two objective bases upon which a permanent and 
total disability rating for compensation purposes may be 
established, the veteran's disabilities may be considered 
under subjective criteria.  If the veteran is unemployable by 
reason of his disabilities, occupational background, and 
other related factors, an extraschedular total rating may 
also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R. § 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful employment."  
In this context, it noted the following standard announced by 
the United States Federal Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity. The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits. The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

However, in order to be granted a TDIU, the Veteran's 
service-connected disabilities, alone, must be sufficiently 
severe to produce unemployability. Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).

Recitation of Evidence 

Service connection is in effect for paralysis, 
musculocutaneous nerve and musculospiral nerve, left, rated 
30 percent disabling; penetrating wounds, left forearm, 
muscle group VII, rated 30 percent disabling; perforating 
wounds, left axilla, muscle group III, rated 20 percent 
disabling; paralysis, musculospiral nerve, left, 20 percent 
disabling; and paralysis, musculocutaneous nerve, left, rated 
10 percent disabling.  The Veteran's combined disability 
rating is 60 percent.  In this case, the evidence shows that 
the Veteran is not working and meets the schedular criteria 
for a consideration of a TDIU rating under 38 C.F.R. § 
4.16(a) (as the service-connected disabilities are all 
related to an upper extremity disability and result from the 
residuals of a common etiology - a gunshot wound).  
Therefore, the Board must evaluate whether the Veteran is 
unable to secure or follow a substantially gainful occupation 
due to his service-connected disabilities.  See 38 C.F.R. § 
4.16 (2009).  

VA treatment records from 2005 to 2010 do not contain any 
significant information regarding the severity of the 
Veteran's service-connected left upper extremity disabilities 
or their affect on the Veteran's employment.  

A September 2006 VA examiner noted that the Veteran suffered 
from significant problems related to his left upper 
extremity, but did not report that the condition rendered the 
Veteran unemployable.  The examiner noted the Veteran was in 
no acute distress, his gait was normal and he was right hand 
dominant.  The examiner found decreased strength and 
endurance in the Veteran's left upper extremity but did not 
find any ankylosis of the arm, wrist or hand.  The Veteran's 
left shoulder joint had a decreased range of motion and 
strength and the examiner found a significant limitation in 
the use of the Veteran's left shoulder for functional 
activities, with the Veteran choosing not to use it when 
possible for lifting, pulling, pushing or reach.  The 
examiner found the same for the Veteran's left wrist and 
hand, as well as his biceps and left elbow joint, all with 
similar functional effects.  

On the Veteran's March 2007 VA Form 21-8940, the Veteran 
reported he last worked full-time in 1986 and had an 8th 
grade education.  The Board notes that the Veteran marked the 
box that indicated he did not leave his last job because of 
his disability and that he had not tried to obtain employment 
since he became too disabled to work.  

An August 2007 State of Connecticut Soldiers', Sailors' and 
Marines' Fund medical information form signed by a physician 
indicated that the Veteran was diagnosed with lymphoma, 
coronary artery disease status post CABG, asbestosis and a 
bladder tumor.  The prognosis given was poor.  The form 
indicated that the Veteran was considered totally and 
permanently disabled, was unable to work and was 83 years 
old.  

The Veteran argued through his representative in January 2008 
that he worked in manual labor throughout his life and had 
difficult retaining employment due to his service-connected 
disabilities.  In addition, the representative pointed out 
that the Veteran only has an 8th grade education with manual 
labor skills in the manufacturing field, which hinders him 
from attaining gainful employment.  

A December 2009 VA examiner, who reviewed the Veteran's 
claims file and examined the Veteran, noted that the Veteran 
reported weakness and loss of strength in his left arm ever 
since it was injured in service.  Cold, damp, rainy weather 
causes flare-ups and pain in the arm and hand, with a pain 
level of 3-4/10.  The Veteran also complained of chronic 
numbness from the finger tips to his forearm.  During a 
review of the Veteran's history, he reported to the examiner 
hat he retired in 1986 and had been employed as a paint 
sprayer.  The Veteran indicated that the arm did not affect 
his ability to do the job.  The Veteran also reported that 
the arm did not cause any interference in his activities of 
daily living.  The examiner noted that the Veteran was right 
handed, was well developed and ambulated well, with a steady 
gait.  The examiner's diagnosis was paralysis left 
musculocutaneous nerve, paralysis left musculospiral nerve, 
penetrating wounds left forearm, muscle group VII and 
perforating wounds left axilla, muscle group III.  The 
examiner found that these disabilities caused mild to 
moderate functional loss or limitation as the Veteran has 
limited function of the left upper extremity due to weakness 
with certain movements and some decreased sensation.  The 
examiner opined that there did not appear to be any impact of 
the left upper extremity on the Veteran's ability to secure 
and maintain substantially gainful employment.  The examiner 
noted that the Veteran denied the injuries impacted his 
ability to work as a painter and the Veteran reported no 
effect on his activities of daily living.  

Analysis 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not given to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value. 

After carefully reviewing the evidence of record, the Board 
concludes that the Veteran's service-connected disabilities, 
when considered in association with his educational 
attainment and occupational background, do not render him 
unable to secure or follow a substantially gainful 
occupation.  

While the Veteran contends that his service-connected 
disabilities have made him unemployable, the Board notes the 
Veteran also suffers from a variety of nonservice-connected 
ailments, including nonservice-connected arteriosclerotic 
cardiovascular disease, colonic polops, GERD, right leg 
claudication, obesity, benign prostatic hyperplasia, 
COPD/asbestosis, a bladder tumor, lymphoma, severe 
degenerative disc disease and peripheral vascular disease.  
In addition, the Veteran reported multiple times that he 
retired in 1986 (nearly 25 years ago).  

Crucially, though, there is no indication in the record that 
the Veteran is unable to sustain gainful employment due 
solely to his service-connected disabilities.  The September 
2006 VA examiner found limitation in the use of the Veteran's 
left shoulder for functional activities, but the examiner did 
not report the condition rendered the Veteran unemployable.  
In March 2007, the Veteran indicated he did not leave his 
last job because of his service-connected disability and that 
he had not tried to obtain employment since he became too 
disabled to work.  The August 2007 State of Connecticut 
Soldiers', Sailors' and Marine Fund medical information form 
indicated that the Veteran was totally and permanently 
disabled, but related this to nonservice-connected 
disabilities.  The December 2009 VA examiner opined that 
there did not appear to be any impact of the service-
connected left upper extremity on the Veteran's ability to 
secure and maintain substantially gainful employment, 
particularly as the Veteran denied the injuries impacted his 
ability to work as a painter and the Veteran reported no 
effect on his activities of daily living. 

The Board is not refuting the Veteran's noted physical 
limitations due his service-connected left upper extremity 
disabilities as reflected in various medical evidence of 
record or his own contentions that his service-connected 
disabilities affect his ability to engage in certain active 
or physical activities for any extended period of time.  The 
Board also acknowledges the Veteran's contentions that his 
left upper extremity disabilities cause some mild to moderate 
functional limitation due to weakness with certain movements.  
The simple fact that a claimant is currently unemployed or 
has difficulty obtaining employment is not enough, however.  
A high rating in itself is recognition that the impairment 
makes it difficult to obtain or keep employment, but the 
ultimate question is whether the Veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  See Van 
Hoose, supra. 

Consequently, the Board finds the record does not demonstrate 
that the Veteran's service-connected disabilities alone are 
of such severity as to solely preclude his participation in 
all forms of substantially gainful employment and so this 
case does not warrant a total rating based upon individual 
unemployability.

Accordingly, TDIU is not warranted under 38 C.F.R. § 4.16.  
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
elements of proper notice included informing the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159 (2009).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claim for total disability based 
upon individual unemployability by a letter in April 2007, 
before the adverse rating decision that is the subject of 
this appeal.  This April 2007 letter provided the Veteran 
with the specific notice required by Dingess, supra.  The 
Board concludes that VA has met its duty to notify the 
Veteran concerning his claim. 

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claims.  
The record contains his service treatment records and VA 
treatment records.  The Veteran was afforded a VA medical 
examination in connection with the claim.  Private treatment 
records are of record.  Statements of the Veteran and his 
representatives have been associated with the record.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  Neither the 
Veteran nor his representative has indicated that there are 
any available additional pertinent records to support his 
claims.  

The Board is also satisfied that the development requested by 
the Board's December June 2009 remand has been satisfactorily 
completed and substantially complied with.  This includes 
development to afford the Veteran a VA medical examination 
and opinion, as well as subsequent RO (AMC) readjudication of 
the claim following the development efforts.  Only 
substantial, and not strict, compliance with the terms of a 
Board remand is required.  Stegall v. West, 11 Vet. App. 268 
(1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. 
Peake, 22 Vet. App. 97 (2008).

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  







ORDER

A total rating based upon individual unemployability due to 
service-connected disability is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


